

116 HR 3390 IH: Incentivizing Investment and Job Creation in Opportunity Zones Act of 2019
U.S. House of Representatives
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3390IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Mr. Holding introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo incentivize manufacturers to relocate production to Opportunity Zones in the United States, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Incentivizing Investment and Job Creation in Opportunity Zones Act of 2019. 2.Refunding duties for production in Qualified Opportunity Zones (a)In generalNot later than January 31 of each calendar year that begins after the date of the enactment of this Act, the Secretary of the Treasury, acting through the Commissioner of U.S. Customs and Border Protection, shall refund to each eligible entity that applies in accordance with subsection (c) the net amount described in subsection (b) with respect to articles imported and produced in the previous five years.
 (b)Net refund amountThe net amount described in this subsection, with respect to a calendar year, is the following: (1)If the quantity of qualified imports in the preceding five calendar years by an eligible entity is less than the quantity of articles classifiable under the same 8-digit codes of the Harmonized Tariff Schedule of the United States as the articles so imported that were produced by such eligible entity in a qualified opportunity zone in such calendar years, an amount equal to the amount paid by such eligible entity in duties on such qualified imports.
 (2)If the quantity of such qualified imports is equal to or greater than the quantity of articles so produced, an amount that is equal to—
 (A)the quantity of articles so produced by such eligible entity, multiplied by (B)the rate of duty that would be imposed in accordance with section 301 of the Trade Act of 1974 (19 U.S.C. 2411) or section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862), as applicable, with respect to a corresponding qualified import.
 (c)Applications for refundAn entity may apply for a refund under subsection (a), or a liquidation or reliquidation of the entry of an article eligible for a refund under subsection (a), in accordance with such requirements the Commissioner of U.S. Customs and Border Protection may require in order to locate or reconstruct such entry and verify the duties initially paid on such entry. Amounts owed by the United States pursuant to such liquidation or reliquidation shall be paid, with interest, not later than 90 days after the date on which the Secretary determines that such amount is owed.
 (d)DefinitionsIn this section: (1)Qualified opportunity zoneThe term qualified opportunity zone means a location designated as a qualified opportunity zone pursuant to section 1400Z–1 of the Internal Revenue Code of 1986 (26 U.S.C. 1400Z–1).
 (2)Eligible entityThe term eligible entity means an entity that owns or operates one or more manufacturing facilities in a qualified opportunity zone and any entity that the Commissioner of U.S. Customs and Border Protection determines to be related to such an entity.
 (3)Qualified importThe term qualified import means an article with respect to which duties are imposed pursuant to section 301 of the Trade Act of 1974 (19 U.S.C. 2411) or section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862).
				